Case 5:20-cv-05104-PKH Document 58                 Filed 01/01/21 Page 1 of 7 PageID #: 902




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


BRET A. BIELEMA                                                                   PLAINTIFF
 v.
THE RAZORBACK FOUNDATION, INC.                                                  DEFENDANT


                                      5:20-cv-05104-PKH


THE RAZORBACK FOUNDATION, INC.                                     COUNTER-PLAINTIFF


v.


BRET A. BIELEMA and
NEIL CORNRICH                                                 COUNTER-DEFENDANTS




          COUNTER-DEFENDANTS’ RESPONSE BRIEF IN OPPOSITION TO
     DEFENDANT’S MOTION FOR LEAVE TO FILE A SUPPLEMENTAL RESPONSE
              TO JOINT MOTION FOR SANCTIONS UNDER SEAL

                             STATEMENT OF POSITION

        The Razorback Foundation, Inc. has sought permission from the Court to supplement its

response to the Joint Motion for Sanctions (“Joint Motion”) based on its assertion that has

“received documents from the New England Patriots that directly contradict the assertions in the

Motion for Sanctions.” Motion for Leave to File Supplemental Response to Joint Motion for

Sanctions Under Seal, ¶ 3. We do not agree with the Foundation’s characterization of the

documents produced by the NEP. Nor do we agree that these documents contradict anything that

                                               1
Case 5:20-cv-05104-PKH Document 58                  Filed 01/01/21 Page 2 of 7 PageID #: 903




was asserted in the Joint Motion. In short, there is no reason to reopen the briefing on the Joint

Motion.

       That said, if the Court is inclined to consider additional evidence regarding the merits of

the Joint Motion, we do not object to the Foundation supplementing its response under seal at the

appropriate time. However, we believe the Foundation’s request is premature. As explained

below, the Foundation’s filing of a supplemental response at this time will inevitably lead to

further requests by the parties to file supplemental briefs following depositions the Foundation

intends to conduct in the coming weeks. If the Court is inclined to reopen the briefing on the

Joint Motion, we request that the Court allow the parties to file supplemental papers once

discovery is completed and defer ruling on the Joint Motion until that time.

                                        BACKGROUND

       Beginning with the Demand Letter the Foundation sent to Bret Bielema on January 31,

2019 and continuing throughout this litigation, the Foundation has employed a strategy of “shoot

first, ask questions later.” The Foundation’s mischaracterization of Barry Lunney’s testimony

without having talked with him is a perfect example. As the Court may recall, in response to the

Joint Motion, the Foundation asserted that Mr. Lunney would testify he heard Bret Bielema say

he was not interested in the head coach vacancy at Kansas State. After it was revealed that Mr.

Lunney had never been interviewed by the Foundation’s lawyers and had never claimed to have

heard Bielema make such a statement, Bret Bielema swore under penalty of perjury that he had

expressed his interest in the Kansas State job through Jerry Kill, a friend of his who had

previously been an Associate AD at Kansas State. Mr. Kill subsequently confirmed that he had

conveyed Bielema’s interest in the job to Kansas State’s athletics department. Considering that

Coach Lunney’s mischaracterized testimony was the only direct evidence the Foundation offered

                                                2
Case 5:20-cv-05104-PKH Document 58                 Filed 01/01/21 Page 3 of 7 PageID #: 904




to support its conspiracy and fraud claims, once the Joint Motion was fully briefed, the

Foundation could not point to any direct evidence to justify having filed conspiracy and fraud

claims against Bret Bielema and Neil Cornrich. 1

       After suffering the glitch with its key witness, the Foundation continued its practice of

issuing subpoenas seeking documents – but no testimony – from virtually everyone who might

have knowledge related to Bret Bielema’s efforts to find other employment. In part because the

cover letter accompanying the subpoenas left the impression that it had been issued by Bret

Bielema’s counsel, a number of recipients of the Foundation’s subpoenas contacted Bret

Bielema’s counsel by telephone. Through those conversations, we learned that the recipients of

the Foundation’s subpoenas were willing to provide the Foundation’s counsel with whatever

responsive documents they had. We were also told that whatever documents or first-hand

knowledge these witnesses had just added further corroboration to what Bret Bielema has been

saying for the past two years, i.e., that he was always interested in returning to a head coach

position at a DI school and went to great lengths to accomplish that goal. Interestingly, the

recipients who contacted us had never been contacted by the Foundation’s counsel, much less

questioned about what they knew.

       While obviously not the Foundation’s intention, its sweeping use of subpoenas has

resulted in even more first-hand corroboration of Bielema’s position via statements and/or e-

mails and text messages. Recipients of the Foundation’s subpoenas who provided favorable

statements and documents included two veteran members of collegiate sports search firms, a

prominent college football television commentator, a veteran sportswriter who writes for a

1
  The Foundation did not deny that it never interviewed Barry Lunney. Instead, the Foundation
told the Court it had relied on a hearsay statement by a third party who claimed to have heard
Lunney make that statement months after the position at Kansas State had been filled.
                                                3
Case 5:20-cv-05104-PKH Document 58                   Filed 01/01/21 Page 4 of 7 PageID #: 905




national audience, and two college football coaches who are familiar with Bret Bielema’s efforts

to seek another head coach position at a DI university.

       In response to a subpoena from the Foundation, on Friday, December 18, 2020, counsel

for the Patriots sent an e-mail to all counsel of record offering to deliver via e-mail the

documents that were responsive to a subpoena the Foundation had served. That offer was

conditioned on the documents being treated as “attorney’s eyes only” (“AEO”) until the Court

enters a Protective Order and counsel for the Patriots has the opportunity to designate some or all

of the documents as “Protected Confidential Material.” After counsel of record agreed to that

condition, the Patriots delivered 458 pages of responsive documents.

       On Tuesday, December 22, 2020, counsel for the Foundation sent a letter to Bret

Bielema’s counsel characterizing a half dozen documents as evidence that required the

immediate withdrawal of the Joint Motion, the retraction of allegations in a particular paragraph

of the Amended Complaint, and consent to an amendment to the Foundation’s Counterclaim

adding three new Counter-Defendants – an event that would inevitably delay the trial date and

unfairly cause further reputational harm to innocent third parties.

       It should suffice to say that our own interpretation of the six documents referenced in the

Foundation’s letter was vastly different than the Foundation’s “spin” on the documents. The

Foundation’s interpretation of the documents did not align with any other known facts and, in

our opinion, was just plain wrong. But even if the Foundation’s interpretation was correct, there

wasn’t a letter, word, or sentence in any of the documents that justified the Foundation’s

allegations of conspiracy and fraud – the claims whose inadequate investigation is at issue in the

Joint Motion.



                                                 4
Case 5:20-cv-05104-PKH Document 58                   Filed 01/01/21 Page 5 of 7 PageID #: 906




       On December 28, 2020, we delivered a seven-page letter to the Foundation’s counsel

explaining why we had come to the conclusion that the six documents had no bearing on the

Joint Motion and provided no support for their conspiracy and fraud claims. The letter included

clarifying context for certain e-mail conversations, the significance of which requires an

understanding of industry practices regarding compensation. The letter also included a text

message that corroborates our interpretation of those e-mails. In closing, we mentioned that we

would be producing additional text messages between Bret Bielema and Neil Cornrich that were

completely at odds with the Foundation’s theory of the case.

       With the benefit of the information in our seven-page letter, we expected the

Foundation’s counsel at least to pause and consider whether they had misconstrued the Patriots’

documents and whether the additional text messages we had promised to send would shed further

light on the facts of this case. Instead, forty-six minutes after receiving our seven-page letter and

before we could upload the additional documents they were expecting to receive, the

Foundation’s counsel filed the pending motion.

                     THE FOUNDATION’S MOTION IS PREMATURE

       With rare exceptions that involve clear statements against interest or de facto confessions,

e-mail communications standing alone don’t prove anything without an accompanying witness.

That is especially true where, as here, the e-mails require an understanding of industry practices

and are susceptible to vastly different interpretations. Until further discovery is conducted –

including depositions the Foundation intends to take this month – none of the parties can in good

faith point to any documents produced by the Patriots and claim to know exactly what they mean

or what significance, if any, they have to this case. For now, all the parties can do is offer

competing speculations at opposite ends of the spectrum of possibilities.

                                                 5
Case 5:20-cv-05104-PKH Document 58                    Filed 01/01/21 Page 6 of 7 PageID #: 907




       Under these circumstances, briefing the meaning and importance of the six Patriots

documents without additional information is likely to require re-briefing on the same topic once

additional discovery is completed. We respectfully suggest that the more efficient and practical

approach would be for the Foundation to ask questions before it jumps to any more conclusions.

                                          CONCLUSION

       For the foregoing reasons, Bret Bielema and Neil Cornrich request that the Court deny

the Foundation’s motion for leave to file a supplemental response under seal. The Joint Motion is

fully briefed and ready for the Court’s consideration. In the alternative, if the Court is inclined to

reopen the briefing on the Joint Motion, Bret Bielema and Neil Cornrich request that all parties

be permitted to supplement their briefing and that the Court defer ruling on the Joint Motion until

the completion of discovery and the filing of supplemental briefs.

                                   Respectfully submitted,

                                   By: /s/ Thomas A. Mars                  .
                                      Thomas A. Mars, AR Bar 86115
                                      MARS LAW FIRM, P.A.
                                      5500 Pinnacle Point Drive, Suite 202
                                      Rogers, AR 72758
                                      Phone: (479) 381-5535
                                      tom@mars-law.com
                                       John C. Everett, AR Bar 70022
                                       EVERETT LAW FIRM
                                       P.O. Box 1460
                                       12217 W. Hwy. 62
                                       Farmington, AR 72730-1460
                                       Phone: (479) 267-0292
                                       john@everettfirm.com
                                       John E. Tull III, AR Bar 84150
                                       QUATTLEBAUM, GROOMS & TULL PLLC
                                       111 Center St., Suite 1900
                                       Little Rock, AR 72201
                                       Phone: (501) 379-1705
                                       jtull@qgtlaw.com

                                                  6
Case 5:20-cv-05104-PKH Document 58         Filed 01/01/21 Page 7 of 7 PageID #: 908




                             Ryan K. Culpepper, AR Bar 2012093
                             CULPEPPER LAW FIRM, PLLC
                             P.O. Box 70
                             Hot Springs, AR 71902
                             Phone: (501) 760-0500
                             ryan@theculpepperfirm.com

                             R. Craig Wood
                             Benjamin P. Abel
                                (admitted pro hac vice)
                             McGUIRE WOODS LLP
                             Court Square Building
                             652 Peter Jefferson Parkway, Suite 350
                             Charlottesville, VA 22911
                             Phone: (434) 977-2558
                             cwood@mcguirewoods.com
                             babel@mcguirewoods.com

                 Counsel for Plaintiff/Counter-Defendant Bret Bielema

                             /s/ Richard N. Watts
                             Richard N. Watts AR Bar 82174
                             Watts, Donovan, Tilley & Carson, P.A.
                             2120 Riverfront Dr., Suite 275
                             Little Rock, AR 72202
                             Phone: (501) 372-1406
                             richard.watts@wdtc.law

                  Counsel for Counter-Defendant Neil Cornrich




                                       7
